SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1309
KA 08-01364
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CORI D. BUCKMAN, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (JOSEPH D. WALDORF OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered June 4, 2008. The judgment convicted defendant, upon
his plea of guilty, of criminal possession of a weapon in the second
degree and criminal possession of a weapon in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the sentence and as
modified the judgment is affirmed, and the matter is remitted to
Monroe County Court for resentencing.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]) and criminal possession of a
weapon in the third degree (§ 265.02 [1]). We reject defendant’s
contention that his waiver of the right to appeal was invalid (see
generally People v Lopez, 6 NY3d 248, 256). Although defendant’s
further contention that his plea was not knowingly, voluntarily and
intelligently entered survives his valid waiver of the right to
appeal, defendant failed to preserve that contention for our review
(see People v VanDeViver, 56 AD3d 1118, lv denied 11 NY3d 931, 12 NY3d
788). Defendant also failed to preserve for our review his contention
that the second violent felony offender statement filed by the People
did not comply with CPL 400.15 (2). In any event, we conclude that
there was substantial compliance with that statute in this case (see
People v Myers, 52 AD3d 1229), inasmuch as defendant “received
adequate notice and an opportunity to be heard with respect to the
prior conviction[s]” (People v Ruffin, 42 AD3d 582, lv denied 9 NY3d
881). As the People correctly concede, however, County Court erred in
failing to impose a sentence for each count of which defendant was
convicted (see CPL 380.20). We therefore modify the judgment by
vacating the sentence, and we remit the matter to County Court for
resentencing (see People v Sturgis, 69 NY2d 816, 817-818; People v
                                 -2-                           1309
                                                          KA 08-01364

Bradley, 52 AD3d 1261, lv denied 11 NY3d 734).




Entered:   December 30, 2011                     Frances E. Cafarell
                                                 Clerk of the Court